Citation Nr: 1030763	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for migraine headaches, tinnitus, anxiety and depression, 
and high blood pressure based on VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserves 
from May 1966 to July 1970 with a period of continuous active 
duty for training from June 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2006 and 
November 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in January 2010; a transcript of the hearing is 
associated with the claims file.  

At the time of the appellant's Board hearing, he submitted 
additional evidence consisting of a lay statement from his 
sister, a list of prescribed medications, and drug information 
with a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304(c) (2009).  Therefore, the 
Board can properly consider such newly received evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the appellant's claim 
so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Title 38, United States Code § 1151 provides that, where a 
claimant suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or the proximate cause of additional 
disability or death was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner as 
if such disability or death were service-connected.

At his January 2010 Board hearing and in documents of record, the 
appellant contends, while receiving treatment at the West Los 
Angeles VA Medical Center for the period from 1997 to 2007, he 
was prescribed improper dosages of medications for his high blood 
pressure that ultimately resulted in additional or aggravated 
disabilities of migraine headaches, tinnitus, anxiety and 
depression, and high blood pressure.  Therefore, the appellant 
claims that he is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 for migraine headaches, tinnitus, anxiety 
and depression, and high blood pressure.  

As an initial matter, the Board observes that there are 
outstanding VA treatment records that need to be obtained prior 
to consideration of the appellant's appeal.  In this regard, the 
appellant has alleged improper treatment by VA at the West Los 
Angeles VA Medical Center for the period from 1997 to 2007; 
however, full records dated only through November 2005 and mental 
health records dated through June 2006 are contained in the 
claims file.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  See 
38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  Therefore, any 
outstanding VA treatment records dated from November 2005 to the 
present from the West Los Angeles VA Medical Center should be 
obtained. 

The Board also notes that the appellant has indicated that he 
received treatment from Dr. Ippolito after VA allegedly provided 
him with improper dosages of his blood pressure medication.  
Specifically, in a January 2005 statement, Dr. Ippolito indicated 
that he treated the Appellant from March 2001 through January 
2002.  In April 2005, the appellant had submitted an 
Authorization and Consent to Release Information to VA (VA Form 
21-4142) for records from Dr. Ippolito dated from 2001 to 2002; 
however, records were never requested as he improperly filled out 
the form.  Therefore, the appellant should be afforded an 
opportunity to identify any private treatment he may have 
received regarding his claimed disorders and any identified 
records, to include those from Dr. Ippolito, should be obtained.

The Board further finds that a remand is necessary in order to 
obtain a VA medical opinion regarding whether the appellant has 
additional or aggravated disabilities of migraine headaches, 
tinnitus, anxiety and depression, and high blood pressure and, if 
so, whether such are the result of VA treatment.  In this regard, 
in a January 2005 statement, Dr. Ippolito indicated that he had 
treated the appellant from March 2001 through January 2002 and, 
at such time, the bulk of the appellant's medical care was 
through VA.  Dr. Ippolito noted that, at the time the appellant 
began seeing him, he was on multiple blood pressure medications 
including fosinopril, verapamil, and hydrochlorothiazide.  Dr. 
Ippolito further stated that, in March 2001, he decreased the 
appellant's verapamil due to his tinnitus and, thereafter, the 
appellant had some mild decrease in his symptoms without 
significant rising of his blood pressure.  Dr. Ippolito also 
noted that, while there was some mild relief with the decrease of 
the verapamil, since his symptoms persisted off that medication, 
it was not the entire underlying cause.  Additionally, the 
appellant's sister submitted statements indicating that, after 
the appellant had been placed on high blood pressure medications 
at the VA, his health deteriorated and he began complaining of 
additional symptoms, to include severe headaches, dizziness, 
breathing problems, and ringing in his ears.  She also indicated 
that the appellant's decrease in health led to his anxiety and 
depression.  Therefore, the Board finds that a remand is 
necessary in order to obtain an opinion regarding whether the 
appellant has additional or aggravated disabilities as a result 
of VA treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify any 
treatment for his claimed disorders of 
migraine headaches, tinnitus, anxiety and 
depression, and high blood pressure.  After 
securing any necessary authorization forms, 
obtain all identified records not already 
contained in the claims file, to specifically 
include those from Dr. Ippolito and VA 
treatment records dated from November 2005 to 
the present from the West Los Angeles VA 
Medical Center.  All reasonable attempts 
should be made to obtain such records.  Also, 
all prescriptions prescribed during the 
period of 1997 to the present should be 
obtained.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be forwarded to an 
appropriate medical professional who is not 
associated with the West Los Angeles VA 
Medical Center in order to obtain an opinion 
regarding whether the appellant has 
additional or aggravated disabilities as a 
result of VA treatment.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner.  
After a full review of the claims file, the 
examiner should offer an opinion on the 
following:

(A) Whether the appellant has additional 
or aggravated disabilities of (i) migraine 
headaches, (ii) tinnitus, (iii) anxiety 
and depression, and/or (iv) high blood 
pressure as a result of VA treatment, to 
include prescribed medications, the dosage 
of such medications, and the 
discontinuance of such medication.

(B) If the appellant does have additional 
or aggravated disabilities due to VA 
treatment, state whether the proximate 
cause of each additional or aggravated 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment, or the proximate cause of each 
additional or aggravated disability was an 
event which was not reasonably 
foreseeable.

In offering any opinion, the examiner must 
consider the entirety of the evidence of 
record, both medical and lay.  The rationale 
for any opinion offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the appellant and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


